DETAILED ACTION
Claims 1 through 20 originally filed 5 June 2018. By amendment received 20 February 2020; claims 1, 4, 6, 8, 9, 12, 13, 18, and 19 are amended and claims 21 and 22 are added. By amendment received 23 November 2020; claims 1, 4, 6, 12, 18, 21, and 22 are amended. By amendment received 3 June 2021; claims 1, 12, 14, 18, 19, and 21 are amended. By amendment received 28 February 2022; claims 1 and 17 are amended and claim 23 is added. By amendment received 8 May 2022; claims 1 through 6, 8 through 10, 12, 13, and 15 through 21 are amended and claims 11, 22, and 23 are cancelled. Claims 1 through 10 and 12 through 21 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Pinto on 16 May 2022.

The application has been amended as follows: 
Claims 4 and 12 are amended to read as follows:
4. The method of claim 1, wherein the fixing the position of the collimator includes soldering the collimator in place to the package.

12. A mode-locking device for altering a repetition rate of a mode-locked laser, comprising:
a package;
an optical fiber adapted to be connected between the mode-locking device and the mode-locked laser while the mode-locked laser is operating;
a sliding collimator, the collimator having a portion of the optical fiber therein, wherein the position of the collimator relative to the package is adjustable by sliding the collimator;
a focusing lens;
a piezoelectric transducer controlled by an applied voltage; and
a SESAM in association with the piezoelectric transducer;
wherein the collimator is configured to launch light, received from the mode-locked laser, through the focusing lens onto the SESAM at an angle substantially perpendicular to a surface of the SESAM, wherein sliding the position of the collimator enables coarsely tuning a free space optical path length of the mode-locking device while continuously maintaining mode-locking of the mode-locked laser, to thereby adjust and to set the repetition rate of the mode-locked laser, and wherein the position of the collimator is fixed in place in the mode-locking device after the repetition rate of the mode-locked laser has been set.

Allowable Subject Matter
Claims 1 through 10 and 11 through 21 allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a method of matching the repetition rates of two mode locked lasers in which one laser employs a special mode-locking device. The special mode-locking device includes a housing to which an optical fiber is connected and in which a Semiconductor Saturable Absorbing Mirror (SESAM) is situated. The device is arranged such that light exits the optical fiber, passes through a collimator, and is focused on the SESAM via a lens. The repetition rate is coarsely adjusted by linearly altering (sliding) the degree to which the fiber is inserted into the mode-locking device and thereby altering the overall optical path length by adjusting the relative positioning of the collimator and the lens. The fiber is then fixed in place so as to maintain a desired repetition rate.
Lin et al. (Lin, US Patent 6,097,741) is notable for teaching a mode locked laser with a mode-locking device that includes a fiber with a collimator, a SESAM, and a lens focusing light from the collimator onto the SESAM. However, the jig for adjusting the fiber and collimator position does not allow the fiber to be adjusted in the claimed manner. Furthermore, while the fiber must have been inserted into the adjustment jig at some point, there is no suggestion that this insertion could have been performed while the laser was in a mode-locking state.
Fallnich (WO Pub. 03/085446) is notable for teaching the process by which the repetition rates of two mode locked laser devices are matched. However, this matching process only involves the adjustment of the position of the SESAM and does not involve the claimed fiber adjustment.
Nakae et al. (Nakae, US Pub. 2005/0128924) is notable for teaching a housing with a fiber coupling in which the positioning of the fiber coupling is adjusted so as to achieve a desired coupling prior to fixing the fiber. However, Nakae is not directed to a device that includes a SESAM and the process by which proper insertion is determined within Nakae involves a determination based on the spread angle resulting from lens 16. The claims strictly require the relevant lens to be a collimator such that the spread angle is not expected to change as the lens is inserted into the package. Accordingly, the determination process suggested by Nakae would not work in the claimed arrangement. It is not clear from the prior art that the manner of package adjustment suggested by Nakae is applicable to a mode-locking device in a mode locked laser such as Lin.
Grapov et al. (Grapov, US Pub. 2009/0213894) is notable for teaching a holder for a laser fiber in which he degree of insertion of a fiber into a housing may be adjusted. However, similar to Nakae above, there is no suggestion within Grapov that this device is applicable to a mode-locking device within a mode locked laser.
Yokoyama (US Pub. 2002/0064353) is notable for teaching a mode-locking device within a mode locked laser in which an optical path length adjustment mechanism is included within the mode-locking device. However, the optical path length adjustment mechanism is a pair of prisms that are slid relative to one another and there is no suggestion to adjust optical path length by altering the insertion of the fiber while the device is in operation.
Jiang et al. (Jiang, US Pub. 2001/0001006) is notable for teaching a mode-locking device within a mode locked laser in which light impinges on a SESAM after passing a collimating lens and a focal lens. Jiang suggests altering the relative position of the collimating lens and the focal lens. However, Jiang adjusts the relative position of these lenses for the purpose of adjusting the spot size on the SESAM rather than for the purpose of adjusting the optical path length.
Harter et al. (Harter, US Pub. 2006/0120418) is notable for teaching a fiber mode locked laser including a saturable absorbing mirror (SAM) in which the repetition rate is adjusted by altering the overall optical path length. However, the fiber is fixed to the SAM prior to operation and the optical path length is adjusted through the use of a fiber stretcher.
It is clear from the prior art that it was known to employ a mode-locking device in a mode locked laser that includes a fiber that directs light to a SESAM through a collimator and a focal lens. It is also clear from the prior art that it was known in the art to construct a housing in which a fiber is inserted into the housing for directing light to elements within the housing and to, at some point, slide the fiber into the housing to a particular degree prior to fixing the position of the fiber. However, this method of fiber insertion is never used in the context of a mode-locking device and there is no suggestion in the prior art that this method of fiber insertion could be usefully implemented in the specific context of a mode-locking device such as is present in Lin. To the contrary, the prior art examples in which a fiber insertion method is implemented involve measuring parameters which would not vary in the context of a mode-locking device. Furthermore, the prior art examples of fiber mode locked lasers universally employ methods of adjusting the optical path length that are fundamentally different from adjusting a degree of fiber insertion. As such, it would not have been obvious to one of ordinary skill in the art modify a prior art mode-locking device such that the collimator may be translated in the claimed manner.
As such, claim 1 is allowed.

Claims 12 and 18 are drawn to a particular mode-locking device for a mode-locked laser device. Particularly, the mode-locking devices set forth in these claims are required to include a slidable collimator capable of operating while the laser is exhibiting mode locked operation and also capable of being subsequently fixed in place. This feature would only appear as a result of carrying out the process set forth in claim 1. Since no prior art mode-locking device is configured to perform the process set forth above in claim 1, it would not have been obvious to one of ordinary skill in the art to modify the physical structure of a prior art mode-locking device, such as in Lin, to include a slidable collimator in a configuration that allows mode locked operation while the collimator is slidable as required by claims 12 and 18. As such, claims 12 and 18 are allowed.

Claims 2 through 10, 13 through 17, and 19 through 21 each depend properly on one of claims 1, 12, or 18 and inherit all limitations thereof. As such, these claims are also allowed.

The declaration under 37 C.F.R. 1.132 submitted 8 May 2022 is noted. This declaration is moot in light of the above reasons for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828